     Case 1:12-cv-12324-MLW Document 472 Filed 12/11/18 Page 1 of 1




                   UNITED STATES   DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE
COMMISSION,
     Plaintiff,

     V.
                                      C.A.   No.   12-12324-MLW

BIOCHEMICS, INC., JOHN J.
MASIZ, AND GREGORY S.
KRONING,
     Defendants.

                                ORDER


WOLF, D.J.                                             December 11, 2018
     It is hereby ORDERED that plaintiff. Securities and Exchange

Commission,   and movant, ADEC Private Equity,        shall, by December

18, 2018, report whether they have any objections to the Court-

Appointed Receiver's Motions to Employ Sunstein Kann Murphy &
Timbers LLP as Special Counsel {Docket No. 467), Employ Nields,

Lemack & Frame,    LLC as Special Counsel          (Docket No.    468),   and

Approve Settlement with Landlord (Docket No. 470), and if so,
explain their objections.




                                        UNITED STATES
                                               S      DISTRICT JUDGE
